Exhibit 10.61

 

OMAGINE, INC.

 

Promissory Note Due December 31, 2017 (the “Note”)

 

$8,000 September 15, 2017

 

1. Omagine, Inc., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to Jeffrey A. Grossman (the “Lender”) the sum of Eight
Thousand United States Dollars ($8,000) [the “Principal Amount”] on December 31,
2017 (the “Maturity Date”), and to pay interest (computed on the basis of a
365-day year) from September 15, 2017 on the unpaid balance of such principal
amount from time to time outstanding at the rate of ten percent (10%) per annum,
such interest to due and payable on the Maturity Date.

 

2. Prepayment of Principal. The principal indebtedness represented by this Note
may be prepaid at any time in whole or in part, without the consent of the
Lender.

 

3. Default. The entire unpaid principal of this Note shall become and be
immediately due and payable upon written demand of the Lender, without any other
notice or demand of any kind or any presentment or protest, if any one of the
following events (each, an “Event of Default”) shall occur and be continuing at
the time of such demand, whether voluntarily or involuntarily, or, without
limitation, occurring or brought about by operation of law or pursuant to or in
compliance with any judgment, decree or order of any court or any order, rule or
regulation of any governmental body:

 

(a) If default shall be made in the payment on the Maturity Date of any portion
of principal on this Note and if any such default shall remain un-remedied for
ten (10) days; or

 

(b) If the Company (i) makes a composition or an assignment for the benefit of
creditors, (ii) applies for, consents to, acquiesces in, or files a petition
seeking a reorganization, arrangement with creditors or other remedy, relief or
adjudication available to or against a bankrupt, insolvent or debtor under any
bankruptcy or insolvency law or any law affecting the rights of creditors
generally, or

 

(c) If an order for relief shall have been entered by a bankruptcy court or if a
decree, order or judgment shall have been entered adjudging the Company
insolvent, or appointing a receiver, liquidator, custodian or trustee, in
bankruptcy or otherwise, for it or for all or a substantial portion of its
assets, or approving the winding-up or liquidation of its affairs on the grounds
of insolvency or nonpayment of debts, and such order for relief, decree, order
or judgment shall remain un-discharged or un-stayed for a period of sixty (60)
days; or

 

(d) If the Company shall fail to perform any covenant, condition or agreement
under this Note.

 



 1 

 

 

4. Representations and Warranties. The Company represents and warrants to the
Lender that:

 

(a) the Company is duly organized, validly existing, and in good standing under
the laws of the State of Delaware and is duly qualified and in good standing in
every other jurisdiction where the nature of its business or the location or
ownership of its properties requires such qualification;

 

(b) the Company has the full corporate power and authority to execute and
deliver this Note and to perform all of its obligations hereunder, and all
necessary corporate action has been taken to execute and deliver this Note and
to make the borrowings hereunder;

 

(c) this Note constitutes the legal, valid, and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws generally
affecting the enforcement of the rights of creditors; and

 

(d) the execution, delivery and performance by the Company of this Note do not
(i) violate any provisions of the Company’s Certificate of Incorporation, bylaws
or any contract, agreement, law, regulation, order, decree or writ to which the
Company or any of its properties are subject, or (ii) require the consent or
approval of any person, entity or authority that has not been obtained,
including, without limitation, any regulatory authority or governmental body of
the United States of America or any state thereof.

 

5. Representations and Warranties of the Holder. The Lender hereby represents
and warrants to the Company as follows:

 

(a) The Lender has full power and authority to enter into and perform its
obligations under this Note in accordance with its respective terms.

 

(b) The Lender is an Accredited Investor within the definition set forth in Rule
501(a) of the U.S. Securities Act of 1933, as amended (the “Act”). The Lender is
familiar with the Company, its business and its personnel and has adequate net
worth and means of providing for its current needs and contingencies.

 

(c) The Company may take and act in accordance with the written instructions of
the Lender with respect to any matter between the parties pursuant to this Note.

 

6. General.

 

(a) Successors and Assigns. This Note and the obligations and rights of the
Company hereunder shall be binding upon and inure to the benefit of the Company,
the Lender, and its respective heirs, successors and permitted assigns.

 

(b) Recourse. Recourse under this Note shall be to the general unsecured assets
of the Company only and in no event to the officers, directors or stockholders
of the Company.

 

(c) Changes. Changes in or additions to this Note may be made, or compliance
with any term, covenant, agreement, condition or provision set forth herein may
be omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), only upon the written consent of both the
Company and the Lender.

 



 2 

 

 

(d) Currency. All payments shall be made in such coin or currency of the United
States of America as at the time of payment shall be legal tender therein for
the payment of public and private debts.

 

(e) Notices. All notices, requests, consents and demands shall be made in
writing and shall be mailed postage prepaid, or delivered by hand, to the
Company or to the Lender at their respective addresses set forth below or to
such other address as may be furnished in writing to the other party hereto:

 

  If to the Lender:   If to the Company:   Jeffrey A. Grossman   Omagine, Inc.  
35 Rochelle Drive   136 Madison Avenue   New City, NY 10956-5852   5th Floor    
  New York, NY 10016       Attention: President

  

(f) Saturdays, Sundays, Holidays. If any date that may at any time be specified
in this Note as a date for the making of any payment of the Principal Amount
under this Note shall fall on Saturday, Sunday or on a day which in the City of
New York, New York in the United States of America shall be a legal holiday,
then the date for the making of that payment shall be the next subsequent day
which is not a Saturday, Sunday or legal holiday therein.

 

(g) Governing Law. This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York in the United States of America.

 

(h) Headings. The headings in this Note are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

  

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered in its name as of the date first written above.

  

  Omagine, Inc.         By: /s/ Charles P. Kuczynski     Charles P. Kuczynski  
  Vice President, Secretary

 

 

3



 

 